Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements entered on January 5th, 2022 and January 19th, 2022 have been considered.  A copy of the cited statement(s) including the notation indicating its respective consideration is attached for the Applicant's records.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a lottery ticket system (i.e., a machine) in claims 1-20.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
1. A lottery ticket system comprising: 
a virtual instant ticket factory system operable to create a digital object representing a virtual instant lottery ticket for an instant lottery game; 
a virtual coating key factory system operable to provide an encryption key for a virtual scratch-off-coating for the digital object; 
a lottery owner system operable to issue the digital object; and 
a notary system operable to track and apply digital signatures to the digital object.  

The claim elements underlined above, concern Certain Methods of Organizing Human Activity including managing personal behavior or relationships that have been identified by the courts as an Abstract Idea because they describe a set of rules.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although includes ticket and key factory systems it is not directed to a particular machine because the claimed ticket and key systems are not linked to a specific device/machine and would reasonable include other devices such as generic computers,  servers, game consoles, and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including ticket and key factory systems amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Paragraphs [0085], [0087], [0089], [0093]-[0100]). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0085], [0087], [0089], [0093]-[0100]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 2-20 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rantanen (US 6,685,562).

Claim 1: Rantanen teaches a lottery ticket system comprising: 
a virtual instant ticket factory system operable to create a digital object representing a virtual instant lottery ticket for an instant lottery game (Rantanen Abstract; Figure 4: Element 401; Col 5:53-6:2); 
a virtual coating key factory system operable to provide an encryption key for a virtual scratch-off-coating for the digital object (Rantanen Abstract; Figure 4: Element 401, 403; Col 5:53-6:2);  
a lottery owner system operable to issue the digital object (Rantanen Abstract; Figure 4: Element 402; Col 6:3-18); and 
a notary system operable to track and apply digital signatures to the digital object (Rantanen Abstract; Figure 4: Element 406, 407; Col 5:53-6:18).  

Claim 2: Rantanen teaches the lottery ticket system of Claim 1, wherein the lottery owner system is operable to interface with a lottery player device for each of a plurality of different requests relating to the virtual instant lottery ticket (Rantanen Figure 4: Abstract).  

Claim 3: Rantanen teaches the lottery ticket system of Claim 2, wherein the lottery owner system is operable with a lottery player device to enable the lottery player device to purchase the virtual instant lottery ticket represented by the digital object (Rantanen Abstract; Figure 4: Element 402; Col 2:23-27, 6:3-18).  

Claim 4: Rantanen teaches the lottery ticket system of Claim 3, wherein the lottery owner system is operable to apply an envelope to the digital object before issuing the virtual instant lottery ticket represented by the digital object to the requesting lottery player device (-Understood as encompassing the further encryption of communications between the lottery and player- Rantanen Col 8:15-65).  

Claim 5: Rantanen teaches the lottery ticket system of Claim 4, wherein the lottery owner system is operable to receive a transfer request for the virtual instant lottery ticket and facilitate a transfer of the virtual instant lottery ticket represented by the digital object to another lottery player device (Rantanen Abstract; Figures 4, 6; Col 6:3-29, 8:40-65).  

Claim 6: Rantanen teaches the lottery ticket system of Claim 4, wherein the lottery owner system is operable to receive a scratch off request for the virtual instant lottery ticket from the lottery player device, and responsive to the scratch off request, send the digital object to the virtual coating key factory to enable the virtual coating key factory to remove the virtual scratch-off-coating from the digital object (Rantanen Col 6:19-43, 9:19-38).  

Claim 7: Rantanen teaches the lottery ticket system of Claim 6, wherein the lottery owner system is operable to, responsive to receiving an authorized request, remove the envelope from the digital object representing the virtual instant lottery ticket (-Understood as encompassing the further encryption of communications between the lottery and player- Rantanen Col 8:15-65).  

Claim 8: Rantanen teaches the lottery ticket system of Claim 7, wherein the lottery owner system is operable to facilitate redemption of the virtual instant lottery ticket for any award associated with the virtual instant lottery ticket (Rantanen Col 6:30-43, 10:4-45).  

Claim 9: Rantanen teaches the lottery ticket system of Claim 2, wherein the lottery owner system is operable with the notary system, for each request relating to the virtual instant lottery ticket, to send the digital object to the notary system to enable the notary system to track the request and to apply a digital signature to the digital object (Rantanen Abstract; Figure 4: Element 406, 407; Col 5:53-6:18).  

Claim 10: Rantanen teaches the lottery ticket system of Claim 9, wherein the notary system is operable to track and record the sale of the virtual instant lottery ticket object (Rantanen Abstract; Figure 4: Element 406, 407; Col 5:53-6:18).  

Claim 11: Rantanen teaches the lottery ticket system of Claim 9, wherein the notary system is operable to track and record a transfer of the virtual instant lottery ticket object (Rantanen Abstract; Figure 4: Element 406, 407; Col 5:53-6:18).  

Claim 12: Rantanen teaches the lottery ticket system of Claim 9, wherein the notary system is operable to track and record any start of scratching off of the virtual scratch-off-coating of the digital object (-inherent to recording the payment of a prize associated with a ticket since the process requires decryption of the lot by the system to verify the outcome-  Rantanen Col 6:30-43, 10:4-45).  

Claim 13: Rantanen teaches the lottery ticket system of Claim 9, wherein the notary system is operable to track and record the redemption of the virtual instant lottery ticket (Rantanen Col 6:30-43, 10:4-45).
  
Claim 14: Rantanen teaches the lottery ticket system of Claim 1, wherein the coating key factory is, responsive to an authorized request, configured to remove the virtual scratch-off-coating from the digital object (Rantanen Col 6:19-43, 9:19-38).

Claim 17: Rantanen teaches a lottery ticket system comprising: 
a virtual instant ticket factory system operable to create a virtual instant lottery ticket for an instant lottery game (Rantanen Abstract; Figure 4: Element 401; Col 5:53-6:2); 
a virtual coating key factory system operable to provide an encryption key for a virtual scratch-off-coating for the virtual instant lottery ticket (Rantanen Abstract; Figure 4: Element 401, 403; Col 5:53-6:2); and 
a lottery owner system operable to: (i) receive a request from a lottery player device requesting to purchase the virtual instant lottery ticket (Rantanen Abstract; Figure 4: Element 402; Col 2:23-27, 6:3-18), (ii) issue the virtual instant lottery ticket to the lottery player device (Rantanen Abstract; Figures 4, 6; Col 6:3-29, 8:40-65), (iii) receive a scratch off request for the virtual instant lottery ticket from the lottery player device (Rantanen Col 6:19-43, 9:19-38), (iv) responsive to such request cause the virtual coating key factory system to remove the virtual scratch-off-coating from the virtual instant lottery ticket (Rantanen Col 6:19-43, 9:19-38), and (v) facilitate redemption of the virtual instant lottery ticket for any award associated with the virtual instant lottery ticket (Rantanen Col 6:30-43, 10:4-45).  

Claim 18: Rantanen teaches the lottery ticket system of Claim 17, wherein the lottery owner system is operable to interface with a notary system, for each request relating to the virtual instant lottery ticket, to send the virtual instant lottery ticket to the notary system to enable the 38IGT Matter No. P002343-002NGE Matter No. 025094-8071 notary system to apply a digital signature to the virtual instant lottery ticket, wherein the notary system is operable to track and record the sale of the virtual instant lottery ticket, each transfer of the virtual instant lottery ticket (Rantanen Abstract; Figure 4: Element 406, 407, 613; Col 5:53-6:18), and any start of the scratching of the scratch-off-coating of the virtual instant lottery ticket (-inherent to recording the payment of a prize associated with a ticket since the process requires decryption of the lot by the system to verify the outcome-  Rantanen Col 6:30-43, 10:4-45).  

Claim 19: Rantanen teaches the lottery ticket system of Claim 17, wherein the lottery owner system is further operable to apply an envelope to the virtual instant lottery ticket that comprises the lottery owner system creating a multi-layered encrypted version of the virtual instant lottery ticket, and dividing information necessary to decrypt between different systems (-Understood as encompassing the further encryption of communications between the lottery and player- Rantanen Col 8:15-65).  

Claim 20: Rantanen teaches a lottery ticket system comprising: 
a virtual instant ticket factory system operable to create a digital object representing a virtual instant lottery ticket for an instant lottery game (Rantanen Abstract; Figure 4: Element 401; Col 5:53-6:2); 
a virtual coating key factory system separate and independent from the virtual instant ticket factory system and operable to provide an encryption key for a virtual scratch-off-coating for the digital object (Rantanen Abstract; Figure 4: Element 401, 403; Col 5:53-6:2); and 
a lottery owner system separate and independent from the virtual instant ticket factory system and the virtual coating key factory system, and operable to receive a scratch off request for the digital object from a lottery player device, and responsive to such request, operate with the virtual coating key factory system to remove the virtual scratch-off-coating from the digital object (Rantanen Abstract; Figure 4: Element 402, 408; Col 6:19-43, 9:19-38).

Conclusion
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure:

Ovalle (US 2020/0193764) teaches instant games based on distributed ledger; 
Lovell, SR (US 2017/0294074) teaches a game of chance allowing user participation in outcome selection; and
SAFAEI et al (US 2010/0069136) teaches a mobile play instant lottery ticket

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451. The examiner can normally be reached M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.M/
Examiner, Art Unit 3715                                                                                                                                                                                                        
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715